t c summary opinion united_states tax_court steven austin smith petitioner v commissioner of internal revenue respondent docket no 12354-17s filed date steven austin smith pro_se huiwen a xi jamie a schindler and john t arthur for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1all section references are to the code in effect for the year in issue and all continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’ sec_2014 federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioner’s exporting business was an active trade_or_business for the tax_year if so whether petitioner is entitled to deduct on a schedule c profit or loss from business travel_expenses of dollar_figure meal and entertainment_expenses of dollar_figure and other expenses of dollar_figure and whether petitioner is liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the attached exhibits by this reference when the petition was timely filed petitioner resided in florida i petitioner’s background in petitioner earned a bachelor’s degree in chemical engineering from rutgers university after a brief stint with proctor gamble petitioner began working for pepsico petitioner started as a packaging engineer but later became continued rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated a senior project manager for pepsico’s international division focusing primarily on international beverage sales while working for pepsico petitioner enrolled in a doctoral program at rutgers university where he earned an m b a and a ph d in strategy and international business since earning his ph d in petitioner has worked as a full-time professor of management at various universities in petitioner was a tenure- track professor at southern connecticut state university he was also an adjunct professor in the executive m b a program at florida atlantic university ii vegan worldwide petitioner is also a vegan2 and an entrepreneur in while teaching in brazil through an exchange program petitioner had a difficult time obtaining vegan food the following year petitioner created vegan worldwide llc worldwide a delaware limited_liability_company which he formed to export vegan food and beverage products for sale and distribution in foreign markets in the middle of petitioner completed his business plan for worldwide in date worldwide entered into a private label reseller agreement with taft foodmasters llc taft under which taft granted worldwide an exclusive license to sell certain taft products in brazil argentina colombia 2vegans do not consume animal products their diet is plant based jamaica and the dominican republic taft produced a product called seitan a wheat-based meat substitute which worldwide marketed under its own label worldwide also had an agreement in with butler foods llc butler a domestic food manufacturer from which worldwide purchased and marketed a product called soy curls petitioner negotiated with several other domestic food manufacturers in but did not finalize any agreements with them during the year in issue petitioner traveled to colombia brazil jamaica and the dominican republic where he attended food shows and other meetings to market worldwide’s products to local distributors and retailers petitioner also used a network of foreign business associates to market worldwide’s products in their countries and seek out potential customers when he identified potential customers petitioner sent them samples of his products although petitioner secured an oral commitment from a hotel group in colombia to purchase soy curls in an actual deal did not materialize in fact worldwide did not make any sales in vegans represent a small albeit growing percentage of the population in worldwide’s target countries thus retailers were hesitant to clear shelf space for worldwide’s products nonetheless worldwide remains in business having secured a colombian distributor for soy curls after the year in issue iii tax_return and notice_of_deficiency petitioner timely filed hi sec_2014 income_tax return on which he reported wage income of dollar_figure petitioner’s return includes a schedule c for worldwide reporting a loss of dollar_figure on the schedule c petitioner reported gross_receipts or sales of dollar_figure and the following expenses item amount advertising legal and professional services office expenses supplies travel meals and entertainment utilities other expense sec_1 dollar_figure big_number big_number big_number big_number big_number big_number big_number 1this category consists of deductions of dollar_figure for subscriptions and memberships dollar_figure for service charges dollar_figure for education dollar_figure for bank fees dollar_figure for cell phone expenses dollar_figure for food exports dollar_figure for a wire transfer to a colombian entity called invima dollar_figure for wire fees and dollar_figure for a verizon fee respondent selected petitioner’ sec_2014 return for examination and timely issued a notice_of_deficiency respondent attached to the notice_of_deficiency 3the parties agree that worldwide did not generate any revenue from the export of its products in or at trial petitioner could not recall the source of the reported gross_receipts copies of form_4549 income_tax examination changes and form 886-a explanation of items the form_4549 reveals that the deficiency arises from respondent’s disallowance of petitioner’s schedule c deductions for travel_expenses meals and entertainment and other expenses respondent also determined that petitioner was liable for a sec_6662 and b accuracy- related penalty for a substantial_understatement_of_income_tax the parties stipulated that the penalty was automatically calculated through electronic means when petitioner did not respond during the correspondence exam the only meaningful explanation for respondent’s disallowance of the deductions at issue appears on the form 886-a and reads as follows we disallowed the amount shown on your return because we did not receive an answer to our request for supporting information to be allowed a deduction expense exemption credit or other tax_benefit you must establish that you have met all requirements of the law if you furnish the necessary information we will be glad to reconsider the proposed_adjustment petitioner timely petitioned this court and a trial was held in miami florida discussion i burden_of_proof respondent argues that petitioner is not entitled to the deductions at issue on hi sec_2014 return because the underlying expenditures were startup expenses under sec_195 respondent also contends that petitioner failed to substantiate the expenses at issue in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are erroneous rule a 290_us_111 however when the commissioner relies on a basis or theory at trial which was not stated or described in the notice_of_deficiency and the new basis or theory requires the presentation of different evidence the commissioner has raised a new_matter and the burden_of_proof falls on him with respect to that new_matter rule a 112_tc_183 93_tc_500 in determining whether the commissioner has given a taxpayer sufficient notice of his basis for determining a deficiency we examine a notice_of_deficiency in conjunction with documents provided to a taxpayer or his representative during the examination of the taxpayer’s return bitker v commissioner tcmemo_2003_209 a startup expenditures amounts paid_or_incurred in connection with creating an active trade_or_business are startup expenditures see sec_195 sec_195 generally precludes taxpayers from deducting startup expenditures in the matter before us respondent’s notice_of_deficiency makes no mention of sec_195 the text of sec_195 or the principles upon which sec_195 rests the record does not establish that respondent raised sec_195 during the examination of petitioner’s income_tax return or otherwise notified petitioner that sec_195 was relevant to his determination in fact respondent’s allowance of petitioner’s schedule c deductions for advertising legal and professional services office expenses supplies and utilities in the notice_of_deficiency contradicts respondent’s sec_195 argument accordingly respondent’s sec_195 argument is a new_matter and respondent bears the burden_of_proof with respect to that argument see rule a shea v commissioner t c pincite 4however under sec_195 taxpayers may elect to deduct for the taxable_year in which the active trade_or_business begins up to dollar_figure of startup expenditures reduced by the amount by which those expenditures exceed dollar_figure the remainder is allowable as a deduction ratably over the 180-month period beginning with the month in which the active trade_or_business begins sec_195 5respondent first raised the sec_195 issue in his pretrial memorandum and continued b substantiation taxpayers must maintain records sufficient to enable the commissioner to determine their correct_tax liability sec_6001 116_tc_438 sec_1_6001-1 income_tax regs taxpayers must keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs the notice_of_deficiency in this matter combined with information on the attached form_4549 and form 886-a adequately reveals that respondent disallowed petitioner’s schedule c deductions because of petitioner’s failure to substantiate the underlying expenses the form 886-a states that respondent disallowed the schedule c expense amounts shown on petitioner’ sec_2014 return because petitioner failed to provide respondent with supporting information see supra p the form 886-a also states that petitioner must establish that his claimed deductions have met all requirements of the law this substantially corresponds with the text and principles of sec_6001 and the continued petitioner did not object accordingly we find that the issue was tried by consent see rule b regulations issued thereunder petitioner therefore bears the burden_of_proof with respect to substantiating his claimed business deductions see rule a ii schedule c deductions a startup expenditures we first address whether worldwide’s expenses were nondeductible startup expenditures during the year in issue taxpayers may neither deduct nor amortize startup expenditures if the activities to which the expenditures relate fail to become an active trade_or_business see sec_195 c congress through sec_195 authorized the secretary to issue regulations to guide the determination of when an active trade_or_business begins no such regulations have yet been issued in determining when an activity becomes an active trade_or_business for the purpose of sec_195 this court has sought guidance from cases interpreting the engaged in a trade_or_business requirement for deduction under sec_162 480_us_23 see yapp v sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b and meets other prerequisites the commissioner shall have the burden_of_proof with respect to that issue 116_tc_438 however petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent commissioner tcmemo_2018_147 at weaver v commissioner tcmemo_2004_108 for the purpose of sec_162 the u s supreme court has held that the question of whether a taxpayer is engaged in a trade_or_business requires examination of the facts in each particular case commissioner v groetzinger u s pincite to be engaged in a trade_or_business a taxpayer must undertake an activity intending to make a profit be regularly and actively involved in the activity and actually have commenced business operations mcmanus v commissioner tcmemo_1987_457 aff’d without published opinion 865_f2d_255 4th cir respondent does not dispute that petitioner satisfied the first and second of these requirements but contends that worldwide did not commence business operations in a taxpayer is not engaged in a trade_or_business until such time as the business has begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 an enterprise need not have generated sales or other revenue to have begun to carry on a business 63_f3d_614 7th cir aff’g in part rev’g in part and remanding tcmemo_1994_316 864_f2d_1521 10th cir aff’g 86_tc_492 however mere research into or investigation of a potential business is insufficient to demonstrate that a taxpayer is engaged in a trade_or_business 56_tc_895 the record in this case establishes that petitioner through worldwide was actively engaged in the trade_or_business of selling vegan products in colombia brazil jamaica and the dominican republic during in petitioner completed his business plan for worldwide according to which he would purchase vegan products from domestic manufacturers and sell them for a profit in certain foreign countries during petitioner had an agreement with butler which permitted worldwide to sell and market butler’s soy curls product in foreign countries worldwide also received an exclusive license from taft to sell seitan products in brazil argentina colombia jamaica and the dominican republic in the beginning of having secured products to sell petitioner actively marketed those products in several foreign countries through his own efforts and those of business associates petitioner credibly testified that he attended food shows and other meetings in colombia brazil jamaica and the dominican republic where he provided samples of worldwide’s products to local distributors and retailers petitioner also credibly testified that he used a network of foreign business associates to market worldwide’s products and find potential customers the record in this case includes emails that corroborate petitioner’s extensive efforts to sell worldwide’s products respondent who bears the burden_of_proof on this issue has not persuaded us that worldwide did not have the capability to export vegan products in or that petitioner’s activities for worldwide amounted to mere research into a potential business accordingly worldwide’s expenditures_for are not subject_to the limitations of sec_195 b substantiation we next address whether petitioner substantiated the schedule c expenses at issue deductions are a matter of legislative grace and taxpayers generally bear the burden of proving that they are entitled to any deductions claimed rule a 503_us_79 292_us_435 taxpayers must maintain sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs generally no deduction is allowed for personal living or family_expenses nor for expenditures that are properly categorized as capital expenditures see sec_262 and sec_263 the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact commissioner v heininger u s pincite when a taxpayer establishes that he has incurred deductible expenses but is unable to substantiate the exact amounts we can estimate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate cohan_rule see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily against the taxpayer whose inexactitude is of his own making see cohan v commissioner f 2d pincite for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 provides that no deduction is allowed with respect to travel entertainment or listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of expense or item the time and place of the travel entertainment or expense the business_purpose of the entertainment or expense and the business relationship to the taxpayer of the person or persons entertained to substantiate by adequate_records the taxpayer must provide an account book log or similar record prepared at or near the time of the expenditure and documentary_evidence which together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by his or her own statement and by documentary_evidence or other direct evidence sec_1_274-5t temporary income_tax regs fed reg date to establish the business_purpose of an expenditure however a taxpayer may corroborate his or her own statement with circumstantial evidence id travel_expenses petitioner claimed a travel expense deduction of dollar_figure which respondent disallowed in full at trial petitioner produced a summary7 of his worldwide- related expenses hotel invoices an agenda relating to several supermarket visits in cali colombia two flight confirmations and several emails petitioner testified generally about his business travel for worldwide he also testified about the specific business trips for which he produced invoices respondent concedes on brief that petitioner substantiated dollar_figure pertaining to a trip to cali and dollar_figure pertaining to a trip to medellin colombia with respect to the remaining reported travel_expenses respondent does not dispute the amounts but contends that petitioner failed to substantiate the business purposes of the trips and the places of travel with the exception of one additional expense we agree with respondent one of the hotel invoices in the record shows that petitioner paid dollar_figure for a hotel in new orleans in date at trial petitioner credibly testified 7petitioner testified that he created the summary in for purposes of preparing hi sec_2014 return that the business_purpose of this trip was to meet a potential supplier of coffee the record includes an email from petitioner to a business_associate referencing this particular meeting we find this email to be credible circumstantial evidence of the business_purpose of the trip furthermore the invoice establishes the amount of the expense and the time and place of travel we therefore find that petitioner substantiated dollar_figure in travel_expenses by sufficient evidence corroborating his own statement as for the remaining reported travel_expenses petitioner failed to substantiate the business purposes of his trips by adequate_records or by sufficient evidence corroborating his own statement petitioner’s expense summary does not satisfy the adequate_records test because it was not prepared at or near the times of the reported expenditures neither the summary nor the hotel invoices specify the business purposes of the reported expenditures with the exception of the above- described trips to colombia and new orleans the record lacks direct or circumstantial evidence of the business_purpose for each reported expenditure the record also lacks documentary_evidence such as receipts for most of the entries in petitioner’s summary we do not doubt that petitioner’s stewardship of worldwide required extensive travel during however other than travel_expenses of dollar_figure we find that he has not met the strict substantiation requirements of sec_274 accordingly petitioner is not entitled to deduct travel_expenses in excess of dollar_figure meals petitioner claimed a deduction of dollar_figure for meals and entertainment after the limitation under sec_274 respondent disallowed the deduction in full as with travel_expenses expenses for meals and entertainment are subject_to strict rules of substantiation see sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date to substantiate his expenses for meals and entertainment petitioner relies on his expense summary the summary which he created in is not an adequate record because it was not prepared at or near the times of the reported expenditures furthermore the summary lacks information about the business_purpose of each expense and the business relationship of petitioner to the person or persons who were entertained we therefore hold that petitioner is not entitled to a deduction for meals and entertainment other expenses respondent also disallowed petitioner’s deduction of dollar_figure for other expenses that deduction comprises the following reported expenditures item amount subscription and membership service charges education bank fees cell phone food export fees invima registration fee invima wire fee verizon fees dollar_figure big_number big_number on brief respondent concedes that petitioner substantiated the invima registration fee of dollar_figure the invima wire fee of dollar_figure and food export fees of dollar_figure we accept respondent’s concessions and find that petitioner has substantiated other expenses of dollar_figure respondent contends that petitioner failed to substantiate the remainder of the reported expenses we agree petitioner did not testify about his reported expenditures_for subscription and membership service charges education bank fees and verizon fees while petitioner’s summary contains breakdowns of those expense categories the entries therein are vague and give us no indication of how the expenditures pertained to worldwide’s trade_or_business for example one of the subscription and membership charges in the summary is described as g sec_1 us us-09374353870- nj without petitioner’s testimony or other evidence we have no way of knowing how this expense was an ordinary and necessary business_expense of worldwide with respect to petitioner’s reported cell phone expense of dollar_figure we note that respondent allowed a schedule c deduction for utilities in that same amount at trial petitioner acknowledged that the reported cell phone expense at issue might be a duplicate deduction in the light of this admission and the lack of evidentiary support for the expense in the record we find that petitioner is not entitled to deduct his reported cell phone expenditures we therefore conclude that petitioner is not entitled to a deduction for other expenses in excess of the amount respondent has conceded iii accuracy-related_penalty finally we address whether petitioner is liable for an accuracy-related_penalty under sec_6662 the notice_of_deficiency contains a boilerplate statement that the underpayment_of_tax is attributable to four alternative causes negligence or disregard of rules or regulations substantial_understatement_of_income_tax substantial_valuation_misstatement overstatement or transaction lacking economic_substance however throughout this litigation respondent has argued that petitioner is subject_to the sec_6662 penalty only for a substantial_understatement_of_income_tax sec_6662 and b provides that a taxpayer will be liable for a penalty equal to of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 provides that an understatement of income_tax is substantial if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure the commissioner bears the burden of production with respect to the accuracy-related_penalty under sec_6662 and must produce sufficient evidence to establish that it is appropriate to impose such a penalty sec_7491 higbee 8having failed to address on brief the other three justifications for the penalty listed in the deficiency_notice respondent has abandoned them see thiessen v commissioner 146_tc_100 i ssues and arguments not advanced on brief are considered to be abandoned 9the commissioner’s burden of production generally includes establishing compliance with the written supervisory approval requirement of sec_6751 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 see also 851_f3d_190 2d cir citing higbee v commissioner t c pincite aff’g in part rev’g in part tcmemo_2015_42 sec_6751 requires written supervisory approval of the initial determination of certain penalties however this provision continued v commissioner t c pincite if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion see higbee v commissioner t c pincite the taxpayer may meet his burden by proving that he acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he acted with reasonable_cause and good_faith sec_6664 higbee v commissioner t c pincite generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see united_states v continued does not apply to a penalty automatically calculated through electronic means sec_6751 because the parties stipulated that the penalty at issue was automatically calculated through electronic means respondent need not show compliance with sec_6751 to meet his burden of production see also walquist v commissioner t c __ __ slip op pincite date concluding that a substantial_understatement_penalty under sec_6662 that was determined by an irs computer_program without human input or review was a penalty automatically calculated through electronic means within the meaning of sec_6751 boyle 469_us_241 whether reasonable_cause exists when a taxpayer has relied on a tax professional to prepare a return must be determined on the basis of all the facts and circumstances see 115_tc_43 aff’d 299_f3d_221 3d cir this court has stated that reasonable_cause and good_faith are present where the record establishes by a preponderance_of_the_evidence that the taxpayer reasonably believes that the professional upon whom the reliance is placed is a competent tax adviser who has sufficient expertise to justify reliance the taxpayer provides necessary and accurate information to the adviser and the taxpayer actually relies in good_faith on the adviser’s judgment id pincite if the rule computation confirms a substantial_understatement for the taxable_year in issue then respondent has met his burden of producing evidence that the penalty is justified see sec_7491 higbee v commissioner t c pincite petitioner on the other hand has not offered any evidence that he acted with reasonable_cause while his testimony includes a brief mention of an accountant he did not describe that person or offer any details about their exchange of information we are therefore unable to conclude that petitioner provided necessary and accurate information to a competent tax adviser accordingly in the event the rule computation shows that petitioner’s understatement of income_tax exceeds the greater of dollar_figure or of the amount of tax required to be shown on the return we conclude that the underpayment is attributable to a substantial_understatement_of_income_tax for which he has not shown reasonable_cause we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
